Citation Nr: 1510362	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a higher initial rating for type II diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from September 11, 2009


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



REMAND

The Veteran served on active duty from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was certified to the Board by the RO in December 2013.  Thereafter, the RO curiously continued to develop the claim.  It obtained examination of the Veteran's diabetes in October 2014 and re-adjudicated the issue of entitlement to a higher rating later in October 2014.  Although the appeal of this issue was then pending, no supplemental statement of the case was issued by the RO.  

The provisions of 38 C.F.R. § 20.1304 (2014) allow for an appellant to waive his right to receive a supplemental statement of the case by the RO in instances where the appellant or his representative has submitted evidence directly to the Board; however, this is not one of those instances.  As noted above, the evidence was obtained and included in the record by the RO.  Consequently, the provisions of 38 C.F.R. § 19.31(a) (2014) apply.  This provision requires that the RO provide a supplemental statement of the case when there have been additions to the information addressed in a prior statement of the case or supplemental statement of the case.  Given the additional action undertaken by the RO, a supplemental statement of the case is required.

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ should review the entire record and issue a supplemental statement of the case that addresses all pertinent information added to the record since issuance of the November 2012 statement of the case, specifically including the October 2014 examinations obtained by the RO after the case was certified to the Board.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


